Title: From George Washington to Lewis F. Dunham, 29 November 1780
From: Washington, George
To: Dunham, Lewis F.


                        
                            Sir
                            Head Quarters New Windsor 29th November 1780
                        
                        I have recd your favr of the 20th—If you and the other Surgeons of the line cannot accomodate the matter of
                            retiring among yourselves, the mode pointed out by the Regulations must be adopted—that is—the youngest must go out, and
                            the two others remain. But I think you and the other Gentleman who wishes to retire had best fall upon the method which
                            several Officers in the line, under similar circumstances, have taken—decide the matter by Lot. I am Sir Yr most obt Servt

                    